Citation Nr: 1014013	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.L.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1959 to July 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

Procedural history

The Veteran's claim of entitlement to service connection for 
a skin disability was originally denied in a March 1996 
rating decision.  He was properly notified of that decision, 
and his appellate rights, in a March 22, 1996 letter.  No 
appeal was taken from that determination, and it is final.  
38 U.S.C.A. § 7105 (West 2002).

In September 2003, the Veteran filed a claim seeking to 
reopen his previously denied claim of entitlement to service 
connection for a skin disability.  His claim to reopen was 
denied in the above-mentioned January 2004 rating decision.  

In a January 2008 decision, the Board reopened the Veteran's 
claim and remanded the matter for additional evidentiary and 
procedural development.  A supplemental statement of the case 
was issued in February 2010 by the VA Appeals Management 
Center (AMC), which continued the denial of the claim.  The 
case is once again before the Board. 

The issues of entitlement to an increased rating for 
appendectomy residuals and entitlement to service connection 
for a stomach disability, claimed as secondary to service-
connected appendectomy residuals, have been raised by the 
record but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for additional evidentiary development.

The Board's January 2008 remand requested that the Veteran be 
provided with a medical examination to identify any current 
skin disability and determine whether any diagnosed skin 
disability "began during service or is related to some 
incident of service." 

The Veteran was afforded a VA examination in November 2009.  
In the examination report, the VA examiner diagnosed the 
Veteran with actinic keratosis and indicated that this 
disability is a result of sun exposure that typically does 
not manifest for many years after exposure.  However, the 
examiner did not indicate whether it was at least as likely 
as not that the Veteran's disability began during service or 
is related to some incident of service, to include any in-
service sun exposure.  While the Veteran was clearly exposed 
to the sun at every one of his duty stations, the Board notes 
in particular that his service treatment records indicate 
that he served in a tropical location, namely Puerto Rico. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the AMC 
failed to comply with the Board's remand instructions, the 
case must be remanded so that this may be accomplished.



Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the November 
2009 VA examiner, if available, or other 
appropriately qualified medical 
professional, to review the Veteran's VA 
claims folder and provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not (whether there 
is a 50 percent or greater probability) 
that the Veteran's skin disability began 
during service or is related to some 
incident of service, to include his in-
service sun exposure.  If the reviewing 
health care provider finds that clinical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.  Rationale 
should be provided for all opinions 
offered.  

2.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



